Title: Abigail Adams 2d to Elizabeth Cranch, 6 May 1785
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      Auteuil May 6 1785
     
     I have now before me your two last Letters by my Dear Eliza received by Capt Calliham which I mean to answer before my Brother departs, and this will be in a very few days. You cannot wonder that is an event that I am not at all gratified with. I think of it as little as possible for tis hard to  the  that he is to be with us by anticipating the lonesomeness of our situation when he Shall be gone. The hope that it is promoting his advantage renders it less Painfull and the idea that he is going home and to all our friends and relations is much less disagreeable than if he were going to a land of Strangers. You have promised to admit him as a fourth Brother. I doubt not that you will find him deserving your regard friendship and esteem.
     If you could Eliza be transported into our garden at this time, I think you would enjoy much satisfaction, and I am sure you would confer upon me a great degree of pleasure. At the bottom of it there is a thicket of Lilacs and jasmines, planted to attract the Birds in the spring. They will in a few days be out in blossom, and there is already a Number of Nightingales who have taken their residence in the bushes and every Morning and evening when the weather is warm enough to admit, they Sing to us most beautifully. The scenes I am sure would enchant my Dear Cousin, I never go into the garden without thinking of her. My fancy often places her by my side, and I sometimes even Listen to her raptures upon the surrounding scenes.
     But I am going to call your imagination from this rural and romantic picture to a description that will afford ample scope to your fancy. It is of an Opera which has lately appeard and which I have seen, the title is Panurge dans l’Isle des Lanternes. It appears that the Lovers in this Island cannot unite themselvs but under the good pleasure of the Goddess who they adore under the name of Lignobie. The actions begins the day consecrated to the fete of the Goddess. She is invoked by the whole People to consent to the Marriage of two of the principle inhabitants of the Island who are beloved by their Misstresses as much as they themselvs love them, and replys by the mouth of her Preist that she approves the double marriage, and that they shall be happy, if without ceasing to be faithfull to their Lovers the two Misstresses become equally beloved by a stranger which a tempest shall throw upon their shore. Dispair seizes the minds of every one, not only because it is a new delay but also because that Thunder was never known in their climate and the accomplishment of the oracle appears impossible.
     Nevertheless in the midst of their universal discouragement, the Heavens become obscure and they hear at a distance the begining of the tempest. From their particular situation hope springs in every heart, and the joy of the inhabitants augments more and more in proportion as the Storm increases. They discover an unhappy wretch tossing upon the Waves in a frail boat, but his crys only excite their curiossity. They determine finally to retire; he declares in arriving that his name is Panurge. The Lovers interested to bring about the accomplishment of the oracle, load him with caresses. Panurge natureally possessing a good opinion of himself attributes to his Personal attractions the flattery they bestow upon him. He appears in the 2d. act dresst in the fashion of the Country. Tenire one of the two Lovers interested to please him, receives him and makes him many compliments. Panurge not only takes them as serious but is persuaded that they are from the mouth of the young Lanternaise a true declaration of Love, and he begins himself to find them amiable. The tete a tete is interrupted by Agarenne the second Misstress sister to Tenire, who feigns to be jealous for a moment, and finishes by affecting a great share of indifferance and gaiety. Panurge attracted by the vivacity of Agarenne thinks that she may have more regard to become agreeable to him. Finally the two sisters agree between themselvs, to demand Panurge to explain himself and make a choice. Panurge cannot determine, and they quit him to return to the Ball.
     Poor Panurge when left alone complains to Love for not having rendered him less amiable or less amoureux. Climéne Wife of Panurg, who the corsaires had taken in the voyage that she had made to meet her husband, and who they had sold as a slave and who served in this capacity the two sisters beloved by Panurge, had a Project to punish the vanity of her husband and at the same time to indeavour to remind him of his first attachment, disguised herself as the Master of the ceremonies, instructs him in what manner he must conduct himself at the Ball, and engages him to decide. Panurge allways uncertain when he sees the two Misstresses together cannot pronounce. He at last determines to follow the Consell of Climene and goes to consult the Sibylle. Climene agrees with the four Lovers to change herself with the character of the Sibylle. Panurge in the third act renders himself to the place appointed; he sees the little Lutins who reply to him only by ridiculous gestures from which he can comprehend nothing; he interrogates the Sibylle, she even, replys to him at first while concealed from his eyes only by pronouncing the last monosyllable of his demand. She appears finally and recalls to him his first engagements. Panurge cannot deny them, but declares that he determines to break them because that his Wife was Wicked and ennuyeuse. The Sibylle takes the part of Climene, brings to the remembrance of Panurge his first promises, and tells him that she has no more those faults which he reproaches her with. She finally discovers herself to him, and Panurge embrases with avidity the occasion which so natureally presents, to dispence with his making a choise that he considered as impossible. The Oracle being accomplished in every point, the Goddess appears in a Great Lanterne and Consents to the marriage of the Lovers, which they celebrate by a general feast.
     “The Plan of this peice and the situations are very comique. It has been received with great applause, and has had a great success. The Principle Parts are those of Panurge and of Climene his Wife; that of Panurge is much the most dificult as he is allways in a situation Comique, and as it is necessary to avoid rendering it low by addapting too much buffoonery. Mademoiselle St. Huberti a celebrated actress at the Opera, excelles in the two kinds, which seem to exclude each other. She is as natureally placed in the Part of the Wife of Panurge who amuses herself with the foolishness of her husband, as in that of the Queen of Carthage, in which she has been so generally crowned.”
     Thus my Dear Cousin I have given you an account of a peice which is much admired, in Paris. I hope it will please you. The scenery and dresses were very curious, as you may suppose in the Island of Lanterns. When a celebrated peice appears at either of the Play houses, there is very soon some Hat or Cap, comes out named after it. Panurge appears in a very large hat as large as an umbrella, and it was not a week before the Milliners had made a hat, which is calld Chapeau à la Panurge; it is a straw hat striped with black.
     The dansing was superior to any thing you can have an idea of, without having seen it. There were four of the best dansers, all dansing at a time, “each in their kind seemd to dispute the Palm of their art.” But I am very sure the Dansing upon the Stage here could not please you at first, for tho it is carried to the greatest Perfection, it is nevertheless divested of every idea of female delicacy and modesty. An American Lady who came to Paris with American ideas of delicacy, told me, and it was my own observation upon myself also, that when she first went to the Opera and saw the dansing, She wanted to conceal herself. But in a very little time she could see it with the rest of the World and admire it as they did.
     Be so good my Dear Cousin as to Present my Duty and respects to all my friends to whom they are due. Particularly to your Pappa and Mamma, and beleive me at all times your friend
     
      Amelia
     
    